Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered April 22, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds *230and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The officers had a clear recollection of the facts and the jury properly credited their testimony.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Mazzarelli, Wallach, Friedman and Marlow, JJ.